--------------------------------------------------------------------------------

CHINA TRANSINFO TECHNOLOGY CORP.

2009 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

               Unless otherwise defined herein, the terms in the Stock Option
Agreement (the “Option Agreement”) have the same meanings as defined in the
China TransInfo Technology Corp. 2009 Equity Incentive Plan (the “Plan”).

I. NOTICE OF STOCK OPTION GRANT


  Optionee: Shan Qu

     You have been granted an Option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Option Agreement, as
follows:

  Grant Date: January 26, 2011 (US Time)         Vesting Commencement Date:
January 26, 2011 (US Time)         Exercise Price per Share: $4.82         Total
Number of Shares Granted: 300,000         Total Exercise Price: $1,446,000      
  Type of Option: Nonstatutory Stock Option         Expiration Date: January 26,
2016 (US Time)

               Vesting Schedule:

               The Shares underlying the Option will vest in four equal
installments on each of the first, second, third and fourth anniversary of the
Vesting Commencement Date and will only vest if Optionee achieves above 80% of
the performance goals determined by the Company at the beginning of each fisical
year. Optionee will enter such a performance goal agreement with the Company
each year and such performance goal agreements are integral parts of this stock
option agreement. The Company’s management and board will evaluate Optionee’s
performace and determine Optionee’s eligibility for the Option in one particular
fisical year at the beginning of each following year. The Company will notice
Optionee for his/her eligibility of the Option in writing and such written
notices are also integral parts of this stick option agreement.

--------------------------------------------------------------------------------

               Termination Period:

               To the extent vested, this Option will be exercisable for three
(3) months after Optionee ceases to be a Service Provider, unless termination is
due to Optionee’s death or Disability, in which case this Option will be
exercisable for twelve (12) months after Optionee ceases to be a Service
Provider. Notwithstanding the foregoing sentence, in no event may this Option be
exercised after any termination of the Optionee as a Service Provider determined
by the Company’s Board to be for Cause or after the Expiration Date as provided
above and this Option may be subject to earlier termination as provided in the
Plan.

               “Cause” has the meaning ascribed to such term or words of similar
import in Optionee’s written employment or service contract with the Company or
its Parent or any Subsidiary and, in the absence of such agreement or
definition, means Optionee’s (i) conviction of, or plea of nolo contendere to, a
felony or any other crime involving moral turpitude; (ii) fraud on or
misappropriation of any funds or property of the Company or its subsidiaries, or
any affiliate, customer or vendor; (iii) personal dishonesty, incompetence,
willful misconduct, willful violation of any law, rule or regulation (other than
minor traffic violations or similar offenses), or breach of fiduciary duty which
involves personal profit; (iv) willful misconduct in connection with Optionee’s
duties or willful failure to perform Optionee’s responsibilities in the best
interests of the Company or its subsidiaries; (v) illegal use or distribution of
drugs; (vi) violation of any rule, regulation, procedure or policy of the
Company or its subsidiaries; (vii) breach of any provision of any employment,
non-disclosure, non-competition, non-solicitation or other similar agreement
executed by Optionee for the benefit of the Company or its subsidiaries; (viii)
failure of the Optionee to achieve sales or other performance targets specified
to the Optionee in writing by the Company; (ix) failure of the Optionee to
satisfy other employment duties of the Optionee after Optionee has received a
written or oral demand for performance from the Company of those duties; or (x)
failure by the Optionee to follow the other written or oral lawful directives of
the Company that reasonably fall within the scope of the Optionee’s job duties.

               , all as determined by the Company’s Board, which determination
will be conclusive.

II.            AGREEMENT

               1. Grant of Option. The Administrator grants to the Optionee
named in the Notice of Stock Option Grant in Part I of this Option Agreement, an
Option to purchase the number of Shares set forth in the Notice of Stock Option
Grant, at the exercise price per Share set forth in the Notice of Stock Option
Grant (the “Exercise Price”), and subject to the terms and conditions of the
Plan, which is incorporated herein by reference. In the event of a conflict
between the terms and conditions of the Plan and this Option Agreement, the
terms and conditions of the Plan prevail.

               If designated in the Notice of Stock Option Grant as an Incentive
Stock Option, this Option is intended to qualify as an Incentive Stock Option as
defined in Code section 422. Nevertheless, to the extent that it exceeds the
$100,000 rule of Code section 422(d), this Option will be treated as a
Nonstatutory Stock Option.

               2. Exercise of Option.

-2-

--------------------------------------------------------------------------------

                         (a) Right to Exercise. This Option is exercisable
during its term in accordance with the Vesting Schedule set out in the Notice of
Stock Option Grant and with the applicable provisions of the Plan and this
Option Agreement.

                         (b) Method of Exercise. This Option is exercisable by
(i) delivery of an exercise notice in the form attached as Exhibit A (the
“Exercise Notice”) or in a manner and pursuant to procedures as the
Administrator may determine, which will state the election to exercise the
Option, the number of Shares with respect to which the Option is being
exercised, and other representations and agreements as may be required by the
Company and (ii) paying the Company in full the aggregate Exercise Price as to
all Shares being acquired, together with any applicable tax withholding.

                         This Option will be deemed to be exercised upon receipt
by the Company of a fully executed Exercise Notice accompanied by the aggregate
Exercise Price, together with any applicable tax withholding.

                         No Shares will be issued pursuant to the exercise of an
Option unless the issuance and exercise of Shares complies with Applicable Laws.
Assuming compliance, for income tax purposes the Shares will be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to the Shares.

               3. Method of Payment. The aggregate Exercise Price may be paid by
any of the following, or a combination thereof, at the election of the Optionee:

                    (a) cash;

                    (b) check;

                    (c) promissory note;

                    (d) other Shares, provided Shares have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Option will be exercised;

                    (e) by asking the Company to withhold Shares from the total
Shares to be delivered upon exercise equal to the number of Shares having a
value equal to the aggregate Exercise Price of the Shares being acquired;

                    (f) any combination of the foregoing methods of payment; or

                    (g) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws.

               4. Restrictions on Exercise. This Option may not be exercised (a)
until such time as the Plan has been approved by the stockholders of the
Company, or (b) if the issuance of such Shares upon such exercise or the method
of payment of consideration for such shares would constitute a violation of any
Applicable Laws. The Company will be relieved of any liability with respect to
any delayed issuance of shares or its failure to issue shares if such delay or
failure is necessary to comply with Applicable Laws.

-3-

--------------------------------------------------------------------------------

               5. Non-Transferability of Option. This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by
Optionee. The terms of the Plan and this Option Agreement are binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.

               6. Term of Option. This Option may be exercised only within the
term set out in the Notice of Stock Option Grant, and may be exercised during
the term only in accordance with the Plan and the terms of this Option.

               7. Tax Obligations.

                    (a) Withholding Taxes. Optionee agrees to arrange for the
satisfaction of all Federal, state, local and foreign income and employment tax
withholding requirements applicable to the Option exercise. Optionee
acknowledges and agrees that the Company may refuse to honor the exercise and
refuse to deliver the Shares if withholding amounts are not delivered at the
time of exercise.

                    (b) Notice of Disqualifying Disposition of ISO Shares. If
the Option granted to Optionee is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (i) the date two (2) years after the Grant Date, or (ii) the date one
(1) year after the date of exercise, the Optionee must immediately notify the
Company of the disposition in writing. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee.

                    (c) Code Section 409A. Under Code section 409A, an Option
that vests after December 31, 2004 that was granted with a per Share exercise
price that is determined by the Internal Revenue Service (the “IRS”) to be less
than the Fair Market Value of a Share on the Grant Date (a “discount option”)
may be considered deferred compensation. An Option that is a discount option may
result in (i) income recognition by the Optionee prior to the exercise of the
Option, (ii) an additional twenty percent (20%) tax, and (iii) potential penalty
and interest charges. Optionee acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share Exercise Price of this
Option equals or exceeds Fair Market Value of a Share on the Grant Date in a
later examination. Optionee agrees that if the IRS determines that the Option
was granted with a per Share exercise price that was less than the Fair Market
Value of a Share on the Grant Date, Optionee will be solely responsible for any
and all resulting tax consequences.

               8. No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER.
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) TO TERMINATE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

-4-

--------------------------------------------------------------------------------

               9. Notices. All notices or other communications which are
required or permitted hereunder will be in writing and sufficient if (i)
personally delivered or sent by telecopy, (ii) sent by nationally-recognized
overnight courier or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:

               if to the Optionee, to the address (or telecopy number) set forth
on the Notice of Stock Option Grant; and

               if to the Company, to the attention of the _Shudong Xia___ at the
address set forth below:

9th Floor, Vision Building, No. 39 Xueyuan Road,
Haidian District, Beijing China 100191

or to any other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any
communication will be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (iii) on the fourth Business Day
following the date on which the piece of mail containing the communication is
posted, if sent by mail. As used herein, “Business Day” means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.

               10. Specific Performance. Optionee expressly agrees that the
Company will be irreparably damaged if the provisions of this Option Agreement
and the Plan are not specifically enforced. Upon a breach or threatened breach
of the terms, covenants and/or conditions of this Option Agreement or the Plan
by the Optionee, the Company will, in addition to all other remedies, be
entitled to a temporary or permanent injunction, without showing any actual
damage, and/or decree for specific performance, in accordance with the
provisions hereof and thereof. The Administrator has the power to determine what
constitutes a breach or threatened breach of this Option Agreement or the Plan.
The Administrator’s determinations will be final and conclusive and binding upon
the Optionee.

               11. No Waiver. No waiver of any breach or condition of this
Option Agreement will be deemed to be a waiver of any other or subsequent breach
or condition, whether of like or different nature.

               12. Optionee Undertaking. The Optionee agrees to take whatever
additional actions and execute whatever additional documents the Company may in
its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on the Optionee
pursuant to the express provisions of this Option Agreement.

-5-

--------------------------------------------------------------------------------

               13. Modification of Rights. The rights of the Optionee are
subject to modification and termination in certain events as provided in this
Option Agreement and the Plan.

               14. Governing Law. This Agreement is governed by, and construed
in accordance with, the laws of the State of Nevada, without giving effect to
its conflict or choice of law principles that might otherwise refer construction
or interpretation of this Agreement to the substantive law of another
jurisdiction.

               15. Counterparts; Facsimile Execution. This Option Agreement may
be executed in one or more counterparts, each of which will be deemed to be an
original, but all of which together constitute one and the same instrument.
Facsimile execution and delivery of this Option Agreement is legal, valid and
binding execution and delivery for all purposes.

               16. Entire Agreement. The Plan, this Option Agreement, and upon
execution, the Exercise Notice, constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and Optionee with respect to
the subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee.

               17. Severability. In the event one or more of the provisions of
this Option Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Option Agreement, and this Option
Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

               18. WAIVER OF JURY TRIAL. THE OPTIONEE EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS OPTION AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

               Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof, and
accepts this Option subject to all of the terms and provisions thereof. Optionee
has reviewed the Plan and this Option in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option. Optionee agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.

-6-

--------------------------------------------------------------------------------


OPTIONEE   CHINA TRANSINFO TECHNOLOGY CORP.       /s/ Shan Qu   /s/ Shudong Xia
Signature   By       Shan Qu   Shudong Xia Print Name   Print Name          
Chief Executive Officer     Title

-7-

--------------------------------------------------------------------------------

EXHIBIT A

2009 EQUITY INCENTIVE PLAN

EXERCISE NOTICE

China TransInfo Technology Corp.
[Address]

Attention: _______________, _________________

     1. Exercise of Option. Effective as of today, _____________ , _____, the
undersigned (“Optionee”) elects to exercise Optionee’s option to purchase
_________ shares of the Common Stock (the “Shares”) of China TransInfo
Technology Corp. (the “Company”) under and pursuant to the China TransInfo
Technology Corp. 2009 Equity Incentive Plan (the “Plan”) and the Stock Option
Agreement dated ____________ , ____ (the “Option Agreement”).

     2. Delivery of Payment. Optionee herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement, and any and
all withholding taxes due in connection with the exercise of the Option.

     3. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

     4. Rights as Stockholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder exists with respect to the Optioned Stock,
notwithstanding the exercise of the Option. Subject to the requirements of
Section 6 below, the Shares will be issued to the Optionee as soon as
practicable after the Option is exercised in accordance with the Option
Agreement. No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance except as provided in the Plan.

     5. Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase or disposition of the
Shares. Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

     6. Refusal to Transfer. The Company will not (i) transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Exercise Notice, or (ii) be required to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares have been so transferred.

--------------------------------------------------------------------------------

     7. Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this Exercise Notice
inures to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice is binding
upon Optionee and his or her heirs, executors, administrators, successors and
assigns.

     8. Interpretation. Any dispute regarding the interpretation of this
Exercise Notice will be submitted by Optionee or by the Company forthwith to the
Administrator for review at its next regular meeting. The resolution of disputes
by the Administrator will be final and binding on all parties.

     9. Governing Law; Severability. This Exercise Notice is be governed by, and
construed in accordance with, the laws of the State of Nevada, without giving
effect to its conflict or choice of law principles that might otherwise refer
construction or interpretation of this Exercise to the substantive law of
another jurisdiction. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Exercise Notice will continue in full force and effect.

     10. Notices. Any notice required or permitted hereunder will be provided in
writing and deemed effective if provided in the manner specified in the Option
Agreement.

     11. Further Instruments. The parties agree to execute any further
instruments and to take any further action as may be reasonably necessary to
carry out the purposes and intent of the Option Agreement and this Exercise
Notice.

-2-

--------------------------------------------------------------------------------

     12. Entire Agreement. The Plan and Option Agreement are incorporated herein
by reference. This Exercise Notice, the Plan, and the Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.

Submitted by:   Accepted by: OPTIONEE   CHINA TRANSINFO TECHNOLOGY CORP.        
    Signature   By       Shan Qu   Shudong Xia Print Name   Print Name          
             Chief Executive Officer     Title       Address:   Address:      
Room 701 Block 6 Building 2, Heqingyuan,   9th floor, Vision Building,No.39
Xueyuan Road,       Qinghuayuan,Haidian District,Beijing,China   Haidian
District,Beijing,China                 Date Received

-3-

--------------------------------------------------------------------------------